DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgments are made that this application claims the priority to the following:

    PNG
    media_image1.png
    70
    378
    media_image1.png
    Greyscale
.
Information Disclosure Statement
The information disclosure statement (IDS), dated 03/10/2022, comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, they have been placed in the application file and the information therein has been considered as to the merits. 
Claim objections
Claim 2 is objected to because of the following informalities:  claim recites variable Ra in the formula m. However, claim fails to define it. Appropriate correction is required. 
Claim 2 is also objected to because of the following informalities:  claim recite word “include(s)”. So, it implies the claimed variable(s) comprises several components and one of the components is the recited group. In this case, a protecting group. Therefore, it is not clear what other groups present for the amino and hydroxyl moieties in addition to the protecting group. Applicants may have to replace “include” with “consisting of” to overcome this objections. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Seechurn et al (J.Org.Chem., 2011, 76, 7918-7932) in view of Tan et al (Med.Chem.Commun., 2012, 3, 916).   
Claim is drawn to a method of making arylomycin ring of formula o, comprising (i) reaction between phenyl borate compound of formula m and phenyl halide compound of formula e, in the presence of chloro(crotyl)(tri-tert-butylphosphine)palladium(II) to form compound of formula y; (ii) cyclizing compound y by forming an amide bond to make the compound o.
In the above, the (i) is known as Suzuki coupling reaction, and the (ii) is known as coupling of side chains of carboxylic acid and amino groups, like in the peptide bond formation. 
Seechurn et al teach the following Suzuki coupling reaction:

    PNG
    media_image2.png
    715
    581
    media_image2.png
    Greyscale
.
	In the above reaction, B(OH)2 substituted phenyl compound reads applicants compound of formula m, and bromo substituted phenyl compound reads applicants compound of formula e, the product 20a reads applicants compound of formula y, and the catalyst (9) is identical to applicants’ catalyst. 
	Seechurn et al further teach that the conversion percentage is 100% with the catalyst (9), which is identical to applicants recited catalyst.  
	Though the reactants are not identical in the above reaction scheme, the Suzuki coupling is expected from applicants’ reactants. However, Seechurn et al silent on cyclization reaction, wherein amide bond formation takes place in between carboxylic acid group and amine group on the product resulted from the Suzuki coupling reaction.  
	Tan et al teach the cyclization of structurally similar compounds, wherein the cyclization results from the formation of amide bond, see below:

    PNG
    media_image3.png
    257
    573
    media_image3.png
    Greyscale
[see Scheme 2 in page 919].
Based on the above established facts from the cited prior art, it appears that all the claimed elements, i.e, applicants’ recited catalyst is for analogous reactions, and coupling of side chain carboxylic acid and amino groups in the formation of ring structure, were known in the prior art, and one skilled person in the art could have combined the elements as claimed by known relationships, with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art.
Absent evidence to the contrary, the motivation to combine the art can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combined for their common known purpose as evidence. See MPEP 2144.07. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention by taking the advantage of the teaching of the above cited reference and to make the instantly claimed method with a reasonable expectation of success. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDHAKAR KATAKAM whose telephone number is (571)272-9929. The examiner can normally be reached 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUDHAKAR KATAKAM
Primary Examiner
Art Unit 1658



/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658